 



Exhibit 10.1
INCENTIVE COMPENSATION PLAN
OF
US AIRWAYS GROUP, INC.
     The Incentive Compensation Plan of US Airways Group, Inc. was originally
adopted by the Corporation effective as of January 1, 1988, and was amended and
restated in its entirety to be effective for Plan Years beginning after
December 31, 1996. By action of the Corporation’s Board of Directors at its
meeting on March 10, 2004, this document constitutes an amendment and
restatement of the Plan in its entirety to be effective as of May 19, 2004.

1.   PURPOSE. The purpose of the Plan is to reward executives and other key
management employees of US Airways and other subsidiaries of the Corporation and
to motivate them to increase shareholder value and to achieve profitable
results. The Plan is intended to permit grants of qualified performance-based
compensation as defined in Code Section 162(m).   2.   DEFINITIONS. When used in
this Plan, unless the context otherwise suggests:

          (a)      “Code” shall mean the Internal Revenue Code of 1986, as
amended.
          (b)      “Committee” shall mean a committee of Board members appointed
by the Board of Directors, which shall consist of not less than two directors of
the Corporation, each of whom shall qualify as an “Outside Director” (as defined
in Treasury Regulation Section 1.162-27(e)(3)).
          (c)      “Corporation” shall mean US Airways Group, Inc.
          (d)      “Performance Measures” may include the following:
(i) earnings before all or any taxes (“EBT”); (ii) earnings before all or any of
interest expense, taxes, depreciation and amortization (“EBITDA”);
(iii) earnings before all or any of interest expense, taxes, depreciation,
amortization and rent (“EBITDAR”); (iv) earnings before all or any of interest
expense and taxes (“EBIT”); (v) net earnings; (vi) net income; (vii) operating
income or margin; (viii) earnings per share; (ix) growth; (x) return on
shareholders’ equity; (xi) capital expenditures; (xii) expenses and expense
ratio management; (xiii) return on investment; (xiv) improvements in capital
structure; (xv) profitability of an identifiable business unit or product;
(xvi) profit margins; (xvii) stock price; (xviii) market share; (xvix) revenues;
(xx) costs; (xxi) cash flow; (xxii) working capital; (xxiii) return on assets;
(xxiv) economic value added; (xxv) industry indices; (xxvi) peer group
performance; (xxvii) regulatory ratings; (xxviii) asset quality; (xxix) gross or
net profit; (xxx) net sales; (xxxi) total shareholder return; (xxxii) sales (net
or gross) measured by product line, territory, customers or other category;
(xxxiii) earnings from continuing operations; (xxxiv) net worth; and
(xxxv) levels of expense, cost or liability by category, operating unit or any
other delineation. Performance Measures may relate to the Corporation and/or one
or more of its Subsidiaries, one or more of its divisions or units or any
combination of the foregoing, on a consolidated or nonconsolidated basis, and
may be applied on an absolute basis or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee
determines. In addition, to the extent consistent with the requirements of Code
Section 162(m), the Performance Measures may be calculated without regard to
extraordinary items.
          (e)      “Plan” shall mean this Incentive Compensation Plan of US
Airways Group, Inc., as amended from time to time.
          (f)      “Plan Year” shall mean January 1 to December 31 to coincide
with the Corporation’s fiscal year.
          (g)      “US Airways” shall mean US Airways, Inc.

 



--------------------------------------------------------------------------------



 



3.   Administration. The Plan shall be administered by the Committee. Any
Committee member who is eligible to participate in the Plan shall abstain from
voting on any matter before the Committee relating to the Plan. The Committee
may authorize and establish such rules, regulations, and procedures as it may
determine advisable to make the Plan effective or to provide for its
administration and may take such other action with regard to the Plan as it
shall deem desirable to effectuate its purposes. A determination of the
Committee as to any questions which arise with respect to the interpretation of
the provisions of the Plan shall be final.   4.   Participants. Executives and
other key management employees of US Airways and other subsidiaries of the
Corporation as approved by the Committee.   5.   Eligibility. Participants must
be actively employed on the date of payment under the Plan in order to be
eligible to receive an award. However, should a Participant retire, die or
become disabled at any time during the Plan Year, a pro rata award may be paid
based on the Participant’s number of full months of active service during the
Plan Year; provided, awards granted under Section 6(d) of the Plan shall not be
payable upon a Participant’s retirement if the performance goals for such grant
have not been satisfied. Participants in an eligible position for less than a
full Plan Year, due to the commencement of employment, promotion or demotion,
shall receive a pro rata award based on the number of full months in the
eligible position. Participants whose target percentage changes during a Plan
Year will receive an award based on a pro rata calculation between the
percentages.   6.   Awards. The Plan provides for the payment of incentive,
bonus and qualified awards.

     (a)      Incentive Awards:
                    (i)      Each Plan Year, the Committee may elect for each
officer Participant whether to provide incentive awards under this subsection
and whether to provide qualified awards under subsection (d). In a given Plan
Year, an officer Participant may receive awards under both this subsection
(a) and under subsection (d), or may receive an award only under this subsection
(a), or may receive an award only under subsection (d), as the Committee
determines; provided, incentive awards under this subsection (a) shall not be
determined in whole or in part by receipt or failure to receive qualified awards
under subsection (d).
                    (ii)      The Committee establishes target awards for each
officer Participant who has been chosen to receive an incentive award under this
subsection stated as a percentage of the Participant’s base salary. The senior
officer whose responsibilities include Human Resources, with the concurrence of
the Chief Executive Officer, will establish target awards for each non-officer
Participant in the Plan stated as a percentage of the Participant’s base salary.
                    (iii)      The Committee shall establish objectives for the
Plan Year by March 31 of the Plan Year against which incentive awards will be
measured.
                    (iv)      Target awards may be paid if the Corporation and
the Participant meet established objectives. If objectives are achieved at the
maximum level, awards may be paid up to 200% of target. Notwithstanding any
other provision of the Plan, the Committee retains the right at its sole
discretion to increase or decrease a Participant’s incentive award (including
down to zero (0) or in excess of 200% of the individual’s target), based on the
individual Participant’s performance.
     (b)      Bonus Awards: For any Plan Year in which no incentive awards are
paid, the Committee retains the right to authorize bonus awards under the Plan
to such Participants and in such amounts as it shall determine in its sole
discretion; however, bonus awards shall not be paid under this subsection in any
Plan Year to any Participants who were chosen for qualified awards under
subsection (d) for such Plan Year.

Page 2



--------------------------------------------------------------------------------



 



     (c)      Incentive, bonus and qualified awards shall be paid in a lump sum
cash distribution to Participants as soon as practical following the close of
the Plan Year and after such awards have been approved by the Committee.
     (d)      Qualified Awards:
               (i)      The Committee may determine that an award under the Plan
shall be a performance-based award under Code Section 162(m), in which case such
award shall be granted pursuant to the terms and conditions of this subsection
(d) and shall be deemed a qualified award.
                                   a.      Qualified Incentive Awards. The
Committee may establish target awards and maximum awards for each officer
Participant who has been chosen to receive a qualified incentive award under
this subsection stated as percentages of the Participant’s base salary.
                                   b.      Qualified Bonus Awards. In lieu of or
in addition to qualified incentive awards as described in subsection (d)(i)(a)
above, the Committee may authorize qualified bonus awards under the Plan,
subject to the provisions of subsections (d)(ii) through (d)(iv) below.
               (ii)      No later than ninety (90) days after the commencement
of the Plan Year, the Committee shall specify in writing the qualified awards
and the performance goals for such qualified awards, including the Performance
Measures on which such performance goals are based, that are to apply for that
Plan Year, subject to the provisions of subsections (d)(iii) and (d)(iv) below.
Notwithstanding the foregoing, for a Participant who becomes eligible during a
Plan Year due to promotion, the qualified awards and performance goals for such
Participant shall be specified in writing before 25% of the number of days
remaining in the Plan Year have elapsed, beginning on the date of such
promotion.
               (iii)      Qualified awards may vary among Participants and from
Plan Year to Plan Year; however, no qualified award shall exceed the lesser of:
(A) an amount equal to two (2) times the Participant’s annual base salary in
effect as of May 19, 2004; or (B) an amount equal to two (2) times the
Participant’s annual base salary as in effect on the date on which the Committee
determines the qualified award as provided in subsection (ii) above.
               (iv)      As soon as possible following the end of each Plan
Year, the Committee shall certify in writing for each Participant who received a
qualified award whether the performance goals for that Plan Year have been met.
If such goals have been met, the Committee will direct payment to such
Participant with respect to the qualified award established under subsection
(d)(ii) hereof.
                                   a.      Qualified Incentive Awards. Target
awards may be paid if the Corporation and the Participant meet established
objectives. If objectives are achieved at the maximum level, awards may be paid
up to 200% of target, but not to exceed the limits provided in subsection
(d)(iii) above. Notwithstanding any other provision of the Plan, the Committee
retains the right at its sole discretion to decrease (but not increase) a
Participant’s qualified award (including down to zero (0)), based on the
individual Participant’s performance.
                                   b.      Qualified Bonus Awards. Bonus awards
may be paid if the Corporation and the Participant meet established objectives.
               (v)      The Committee in its sole discretion may award to a
Participant less than the qualified award, regardless of the fact that the
performance goals for such award have been met. The Committee shall not have
discretion to increase the qualified award.
               (vi)      The Corporation intends that qualified awards under
this Plan satisfy the applicable requirements of Code Section 162(m) so that
such Code section does not deny the Corporation a tax deduction for such
qualified awards. It is intended that the Plan shall be operated and interpreted
such that qualified awards remain tax deductible by the Corporation.

Page 3



--------------------------------------------------------------------------------



 



7.   Tax Withholding. Cash awards made pursuant to the Plan are subject to
applicable federal, state, and local, if any, payroll tax withholdings.   8.  
Amendment of Plan. The Committee may from time to time amend the Plan and its
terms and conditions and may at any time discontinue the granting of awards
under the Plan; provided, shareholder approval shall be required for any
material amendment of the Plan, as determined under Code Section 162(m).   9.  
Effective Date and Term of Plan. This restatement of the Plan shall be effective
as of May 19, 2004, and shall remain in effect until the Committee, in its sole
discretion, decides to terminate the Plan.

*****

Page 4